Sims, J.,
dissenting:
I find myself unable to concur in the majority opinion in this case.
It is plain that the plaintiff was guilty of no contributory negligence after she got upon the railway track. She did not see the small lights displayed in front of the street car, in liéu of the large head-light it was accustomed to display, and realize that a street car was near her until she was in the center of the track. That she then, under the circumstances, consisting of the night time, the small lights directly facing her, and the street car approaching in a direct line towards her, incorrectly estimated the distance the street car was away, and “thought it was a square away,” is surely not negligence per se. It is difficult, even in broad daylight, to estimate the distance one is away from a moving object approaching in a straight line. And at any time, unless the intervening space is well lighted so as to be measured by the eye, it is impossible for one to estimate such distance with any degree of accuracy. And certainly the plaintiff’s conduct, in not hesitating or turning back, or stopping on the track, but attempting to get off by proceeding on her way in the same direction as that in which *463she was then moving, at a speed which she thought was ample to enable her to escape, was not contributory negligence per se.
Nor can I think that the failure of the plaintiff to see the street car before she went on the track was negligence per se. In view of the circumstances, that it was as late as half past ten o’clock at night, when on demurrer to the evidence we must at least infer that there was considerable darkness; that the plaintiff had the right to assume that if a street car was approaching it would carry its usual large headlight, and would give proper signals; that the street car gave no warning signal; that it had no large headlight; that automobiles were at the time running “down Lynnhaven avenue in the same direction as the street car and close to the street car” with lights similar to those which the street car chanced to use that night, rendered the failure of the plaintiff to distinguish the street car from an approaching automobile, and to recognize that it was a street car sooner than she did, a thing which was but reasonably to be expected to occur in the conduct of any reasonably prudent person under the circumstances. Certainly, as it seems to me, the conduct of the plaintiff in failing to see and recognize the approaching street car as a street car before she went on the track cannot be said to be negligence per se, as it is held to be in the majority opinion. To say the least of it, reasonable men would not all agree that such conduct evidenced the failure of the plaintiff to exercise reasonable care under the circumstances. Hence, whether the plaintiff’s conduct constituted contributory negligence was, under the facts of this case, a jury question, which on demurrer to the evidence by the defendant should be resolved, as I think, in favor of the plaintiff.